Third District Court of Appeal
                               State of Florida

                         Opinion filed October 31, 2018.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D17-1063
                         Lower Tribunal No. 15-25837
                             ________________


                             Huguette Jean, etc.,
                                    Appellant,

                                        vs.

                  Onm Development, LLC, etc., et al.,
                                    Appellees.


     An Appeal from the Circuit Court for Miami-Dade County, Samantha Ruiz-
Cohen, Judge.

     The Purnell Law Firm, P.A., and Angelia Baldwin Purnell (Fort
Lauderdale), for appellant.

     Mintzer Sarowitz Zeris Ledva & Meyers LLP, and Allison C. Heim
(Tampa), for appellee ONM Development, LLC.


Before LAGOA, SALTER, and LOGUE, JJ.

     PER CURIAM.
      Because the former tenant’s affidavit does not contradict the Property

Manager’s affidavit stating that “the turnover from the Developer of the

Condominium to the Condominium Association took place on December 16,

2009” and that, as a result, “[a]s of December 16, 2009, the Developer no longer

had control over The Oaks in North Miami, [given that] control was transferred to

the Condominium Association,” the trial court properly granted summary

judgment as there were no genuine issues of material fact. Morgan v. Cont’l Cas.

Co., 382 So. 2d 351, 353 (Fla. 3d DCA 1980).

      Affirmed.




                                       2